                   Case 1:16-cv-09517-LAK-KHP Document 270 Filed 11/15/19 Page 1 of 1




                                                   underberg & kessler llp


                                                                                         PAUL F. KENEALLY, PARTNN,R
                                                                                         (585) 2s8-2882
                                                                                         pkeneally@underbergkessler.com


                                                         November 15,2019

             VIA FEDERAL EXPRESS & ECF (WITHOUT EXHIBITS)

             Hon. Katharine H. Parker
             United States Magistrate Judge
             Daniel Patrick Moynihan United States Courthouse
             500 Pearl Street
             New York, NY 10007-1312

                      RE:       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                Civ. Action No.: 16-cv-9517

             Dear Judge Parker:

                 Enclosed please find a courtesy copy of the Eber Defendants' Motion for Partial
             Summary Judgment papers, including exhibits, filed with the Court on November 8, 2019
             regardipg the above-referenced matter.

                     Additionally, we are withdrawing a small portion of our motion related only to the statute
             of limitations for Third Amended Complaint Counts I, II, III, IV, V and VII (Brief p. 26-27).

                       Thank you for your attention and courtesies.

                                                          V        trul



                                                          Paul F.                v

              PFK/mds
              Enclosures
              cc:    Brian C. Brook, Esq. (w/out enclosures via ECF)
                     Robert Calihan, Esq. (w/out enclosures via ECF)
                     Michael J. Adams, Esq. (w/out enclosures via ECF)
                     Donald W. O'Brien, Jr., Esq. (w/out enclosures via ECF)




300 Bausch & Lomb Place, Rochester, NY 14604      www.   unde   rbe rg kess le r. co m     Additional Offices
         585-258-2800 pHone 585-258-2821   rax                                             Buffalo, Canandaigua and Geneseo, NY
